DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2, 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (CN 208607570) in view of KO et al. (US 20190095674).
Regarding claim 1, ZHANG discloses a display device (Paragraph: 0002: display screen), comprising a camera region and a displaying region surrounding the camera region (Paragraphs: 0118: ZHANG discusses how a camera and a proximity sensor arranged below display area), wherein the display device comprises: a cover plate (Paragraphs: 0107 and 0113: ZHANG discusses a cover plate); a transparent release agent layer disposed on the cover plate and located in the camera region (Paragraphs: 0105, 0107 and 0113: ZHANG discusses how a display area is made of glass material with better light transmittance, so that the optical devices such as cameras arranged below the display area have better working performance; and how the substrate and the 
ZHANG discloses the invention set forth above but does not specifically points out “a first through hole is defined in a region of the protective adhesive layer corresponding to the transparent release agent layer, and a second through hole is defined in a region of the display function structural layer corresponding to the transparent release agent layer”
KO however discloses a system wherein a first through hole is defined in a region of the protective adhesive layer corresponding to the transparent release agent layer (Paragraphs: 0104 and 0109: KO discusses how the functional layers include an adhesive layer and a protective layer), and a second through hole is defined in a region of the display function structural layer corresponding to the transparent release agent layer (Paragraphs: 0061, 0098 and 0109: KO discusses how a light-guiding layer provided with a plurality of light-transmission holes; and how the light-guiding layer includes a plurality of light-transmission holes).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of ZHANG, and modify a system wherein a first through hole is defined in a region of the protective adhesive layer corresponding to the transparent release agent layer, and a second through hole is defined in a region of the display function structural layer corresponding to the transparent release agent 
Considering claim 3, KO discloses the display device as claimed in claim 1, wherein a thickness of the transparent release agent layer ranges from 1 um to 30 um (Paragraphs: 0142 and 0162: KO discusses how the thickness range are not especially limited). 
Considering claim 5, KO discloses the display device as claimed in claim 1, wherein the protective adhesive layer is a three-in-one adhesive tape (Paragraphs: 0104 and 0109).   
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             02/01/2022